DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yata et. al. [2016/0163249].
Regarding claim 1, Yata teaches:
An active display for displaying a visual media presentation to an audience, the active display comprising: a group of LED packets forming a pixel on the active display [§0051, items 31A 31B in figs. 3 and 4],
each LED packet of the group of LED packets representing a sub-pixel of the pixel and including a plurality of LEDs that comprise a red LED, a green LED, and a blue LED [fig. 3]
wherein a respective LED of the plurality of LEDs is associated with an intensity value to control an intensity of primary light outputted by the respective LED such that the group of LED packets [§0076] is configured to output light in a color gamut of a color space for the active display, wherein each LED packet of the group of LED packets, individually, is configured to output light in a subset color gamut of the color gamut for the active display [§0051].

Regarding claim 2, Yata further teaches:
wherein the group of LED packets comprise at least a first LED packet and a second LED packet, wherein the first LED packet includes a first LED corresponding to a first primary color and the second LED packet includes a second LED corresponding to a second primary color, the first primary color and the second primary color being outside of a usable primary range, the first LED and the second LED being configured to be used in combination to create a synthesized primary color having a chromaticity within the usable primary range [§0094, note the sub-pixels being combined in such a way as to create colors that cannot be created by a single sub-pixel]

Regarding claim 3, Yata further teaches:
wherein each LED of the plurality of LEDs is associated with an attenuation value to control the intensity of primary light outputted by the LED [fig. 12, note intensity control of sub-pixels]

Regarding claim 4, Yata further teaches:
wherein attenuation values for the plurality of LEDs are selected such that the intensity of primary light outputted by the group of LED packets is uniform [fig. 12, note intensity control of sub-pixels]

Regarding claim 5, Yata further teaches:
wherein attenuation values for the plurality of LEDs are switchable between a first set of attenuation values corresponding to a first color space and a second set of attenuation values corresponding to a second color space to switch between the first color space and the second color space for the active display [color spaces Z1, Z2, §0080-0084]

Regarding claim 6, Yata further teaches:
wherein the active display is configured to switch between the first color space and the second color space based on image data of the visual media presentation [color spaces Z1, Z2, §0080-0084]

Regarding claim 7, Yata further teaches:
wherein the intensity value associated with the respective LED of the plurality of LEDs is different than intensity values associated with other LEDs of the plurality of LED [claim 7, note different levels]

Regarding claim 8, Yata further teaches:
wherein the green LED is a first green LED, wherein the plurality of LEDs further comprise a second green LED [fig. 10, note plurality of green LEDs]


wherein the color space is a wide color gamut that is DCI-P3 or Rec. 2020 [§0051, note color gamuts]

Regarding claim 10, Yata further teaches:
further comprising: a non-transitory computer-readable medium configured to store attenuation values for use with the plurality of LEDs; and modulation circuitry configured to control each LED of the plurality of LEDs to modulate light outputted by the plurality of LEDs [§0048, note this inherently required memory storage]

Regarding claim 11, Yata further teaches:
wherein the modulation circuitry is configured to modulate the light outputted by the plurality of LEDs by pulse-width modulation [§0049]

Regarding claim 12, Yata further teaches:
a receiver configured to receive intensity values for the plurality of LEDs from a server device during presentation of the visual media presentation to the audience [note digital displays are inherently used to display to people in some form]

Regarding claim 13, Yata further teaches:
wherein the intensity values are configured to be determined using data captured by a camera during a calibration process [§0089, note calibration process]

Regarding claim 14, Yata further teaches:
wherein the active display is positioned in an immersive theatre environment [note this claim element is a statement of intended use and therefore does not contain any patentable weight]

Regarding claim 15, Yata further teaches:
wherein LED packets of the group of LED packets are selectable from a plurality of bins, each bin of the plurality of bins being associated with a different chromaticity range than other bins of the plurality of bins [§0051, note color gamuts]

Claims 16-25 are substantially similar to claims 1, 3, 7-13 and 15, respectively, and are rejected using the same citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625